DETAILED ACTION	

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This office action is responsive to applicant’s amendment filed on 07/12/2022. Claims 1-3, 5-6, 10-17 were pending. Claim 1 was amended. Claims 2-3, 5, 16 were previously presented. Claims 4, 7-9 were cancelled. Claims 6, 10-15 were withdrawn. Claim 17 was new claim.
Response to Arguments
3.	Regarding to previous ground of rejection under 35 U.S.C 102(a)(1) as being anticipated by Barnes, the applicants stated “Claim 1 has been amended to incorporate the limitations of cancelled claim 4 and require a buffering system which is suitable to buffer a pH of the composition in the range of from 4.7 to 8. The Office has explicitly acknowledged that Barnes does not disclose the limitations of cancelled claim 4. Thus, amended claim 1, which incorporates the limitations of cancelled claim 4, is novel and patentable over Barnes at least for this reason.”. The applicant’s amendment along with the remark were sufficient to overcome the examiner previous ground of rejection under 35 U.S.C 102.  

	Regarding to previous ground of rejection under 35 U.S.C 103, the applicants stated:
	“In addition, Applicant respectfully submits that the present claims are patentable over the combination of Barnes and Wu. In contrast to the assertions of the Office, a person having ordinary skill in the art would not be expected to be useful in the composition of Barnes. Barnes explicitly teaches away from buffered compositions by stating, “[C]onventional cleaning chemistries often damage the ILD [(inter-level dielectric)], absorb into the pores of the ILD thereby increasing the dielectric constant, and/or corrode the metal structures. For example, buffered fluoride and solvent-based chemistries fail to completely remove Ti-containing residues” (see Paragraph [0004], emphasis added). This teaching of the deficiencies of buffered fluoride is the only disclosure of a buffering system in Barnes. Thus, a person having ordinary skill in the art would expect a buffered fluoride system to be ineffective for the intended purpose of Barnes. Further, Wu teaches a buffered fluoride composition consistent with the teaching away of Barnes, and therefore a person having ordinary skill in the art would expect the buffered fluoride system of Wu to be ineffective for the intended purpose of Barnes. Accordingly, the present claims are patentable over Barnes and Wu at least for this reason.”
The examiner disagrees. As point out by applicants, in paragraph [0004], Barnes wrote “For example, buffered fluoride and solvent-based chemistries fail to completely remove Ti-containing residues”.  According to Barnes, the buffered fluoride and solvent based chemistries is not an effective composition to remove Ti-containing residue.  However, Barnes does not explicitly exclude all possible buffering system, wherein the buffering system does not comprise fluoride as one of the ingredients to remove other residues such as polymeric residue, copper containing residues, and tungsten-containing post etch residue (See paragraph 0015).  Wu teaches to use a buffering system, wherein the buffer system comprises organic acid and conjugate base of organic acid in order to obtain the desire pH and minimize the corrosion of metal (See abstract, paragraph 0011).  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a buffer as cited in the composition of Barnes because Wu teaches that to do so is useful and such is expected to give the predictable result of a stable pH composition.  Further, buffering solution will minimize corrosion of metal as taught by Wu (See paragraph 0011).  
	The applicants further stated “The Office has further based the rejection in part on, “As to the amount of fluoride anions, Barnes discloses etchant at an amount of 0% to about 50 wt% [0031]. This ranges overlap with the cited range. In combination with dilution [0051], the amounts further encompass the cited range. Still further, Barnes discloses the composition may contain up to 97% water [0031] or up to 99% water (claim 11 on page 9). If the water comprises 97% or 99% water, then the amount of fluoride anions is necessarily less than 3% or less than 1%, which fairly discloses the cited range of 0.001- 1% with sufficient specificity” (see Page 4 of the Office Action dated 3/17/22). 
Applicant respectfully disagrees. It is true that Barnes discloses etchant at an amount of 0% to about 50 wt%, and also that the compositions of Barnes may be further diluted by a factor of 100 (see Paragraphs [0031] and [0051]). However, Applicant respectfully submits that such broad ranges do not disclose the presently claimed amounts of etchant comprising fluoride anions with sufficient specificity. According to Barnes, the etchant may be present in any amount from 0 w% to 50 wt%. The Office has attempted to narrow the possible values of the etchant of Barnes by citing the maximum amount of water of 97% or 99%. Indeed, Barnes teaches a maximum water content of 97% or 99% (see Paragraphs [0030]-[0031] and claim 11). However, these maximum amounts of water of Barnes are not exemplified or even disclosed as preferred. Rather, these maximum amounts are only disclosed in the context of a broad range of possible amounts of water for the compositions of Barnes. Thus, it is only through impermissible hindsight, by selecting the maximum amount of water of Barnes without guidance from Barnes, that a person having ordinary skill in the art could arrive at a narrow range of values for the etchant source of Barnes. Indeed, the Office has made these selections based on the presently claimed ranges. Yet there is no guidance in Barnes to make such selections because Barnes only teaches the water and the etchant source in broad ranges each covering about 50% by weight. Accordingly, Applicant respectfully submits that Barnes does not disclose the presently claimed ranges with sufficient specificity.”
The examiner disagrees.  Barnes discloses to a composition fluoride as an etchant source and water (See paragraph 031, 0036), wherein the amount of the etchant source (e.g. fluoride) is between 0 to about 50% (paragraph 0031) by weight and the amount of water is between 50 to 99% (See paragraph 0030 or Barnes’ claim 11).  When the amount of water is 97%, the amount of fluoride must be less than 3% (100% - 97% = 3%).  When the amount of water is 99%, the amount of fluoride must be less than 1%  (100% -99% = 1%).  The amount of fluoride is between 0 to 50%, including example of less than 1% as taught by Barnes with sufficient specificity is within applicant’s claimed range of 0.001 to 1 wt%.
The applicants further stated:
“Moreover, the present claims are narrowly tailored to the demonstrated examples of the present application. As described in the present application, the compositions according to the present claims are particularly useful for controlled and specific etching of layers comprising or consisting of an aluminum compound, while at the same time not or not significantly compromising layers of low-k materials, of copper metal and/or of cobalt metal which are also present (see Paragraph [0013]). Compositions according to the present claims have shown a particularly stable and reproducible controlled (selective) etch rate for etching a layer comprising or consisting of an aluminium compound, preferably of aluminium oxide, in the presence of a layer of a low-k material and/or a layer comprising copper and/or cobalt, preferably in the presence of a low-k material and/or a copper layer. In addition, the compositions have shown to be particularly stable, e.g. storage-stable over a period of 6 months (see Paragraph [0121]). The benefits of such compositions are demonstrated in Examples 1-2 and are shown to be superior to comparative examples. Such compositions, and their methods of use, have never before been disclosed or demonstrated.”
This argument is not commensurate with the scope of the claims 1-3, 5, 16-17 are drawn to a composition.  The composition claims drawn to what the composition is (i.e. ingredients of the composition), NOT what the composition does (i.e. intended use of the composition).
Thus, the examiner still maintains the 103 rejection as discussed below.
Claim Interpretation
4.	Claim 5 depends on claim 1.  In claim 1, the applicants recited that the composition comprises component (A), (B), (C), (D), (F) and (G).  In claim 5, the applicants recited that the composition according to claim 1 comprising component (A), (B), (C), (D) and (G).  It is noted that applicants do NOT explicitly recite component (F) (a buffering system) in claim 5.  However, claim 5 depends on claim 1 and claim 1 recites component (F).  Therefore, the examiner interprets that claim 5 comprises component (F) in addition with component (A), (B), (C), (D) and (G) because claim 1 requires component (F) which claim 5 depend on.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1-3, 5, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Barnes et al. (US 2013/0296214 A1) in view of Wu et al. (US 2006/0172906 A1), along with evidence references NIST Chemistry WebBook, SRD 69  “N-formylmorpholine” via https://webbook.nist.gov/cgi/cbook.cgi?ID=4394-85-8 : Note evidence references “N- formylmorpholine” was used to shown the formula structure of N-formylmorpholine.

As to claim 1, Barnes discloses a composition comprising 
(A) at least one solubilizer of formula (I) (e.g., N-formyl morpholine (see 14 lines from the end of paragraph [0037], which reads on the elected species where R1 is -C(O)-R2 and R2 is hydrogen; Please see chemical structure of N-formyl morpholine as discussed below);  
wherein the amount of solubilizer is at least 0.01% or 0 to 10% (paragraph 0037 or Table in paragraph 0031; within applicant’s range of “2 to 15 wt% based on the total weight of the composition”; 
(B) an etchant comprising fluoride anions ([0036], e.g. ammonium fluoride, [0036]);
(C) at least one corrosion inhibitor (such as benzotriazole, [0038]), wherein the amount of corrosion inhibitor is about 0.01% to about 20%; within applicant’s range of “0.01 to 4 wt%”
(D) at least one chelating agent [0040] (such as lactic acid or formic acid, see lines 25 and 28 of paragraph [0040], and also to include the cited histidine, see 7 and 14 lines from the end of paragraph [0038]); and
(G) water [0033],
wherein a pH in the range of 0 to about 7, preferable 0 to about 5 [0035] (within applicant’s range of 4.7 to 7).
It is known in the art that N-formylmorpholine has a chemical formula C5H9NO2 with chemical structure as shown below:

    PNG
    media_image1.png
    78
    352
    media_image1.png
    Greyscale


Please see evidence references NIST Chemistry WebBook, SRD 69, “N-formylmorpholine” via https://webbook.nist.gov/cgi/cbook.cgi?ID=4394-85-8 for chemical structure of “N-formylmorpholine”).  Therefore, N-formylmorpholine as taught by Barnes read on applicant’s formula (I), where R1 is -C(O)-R2 and R2 is hydrogen

As to amended claim 1, Barnes discloses solubilizer of 0.01 wt % or greater [0037], or 0 to about 10% (Table at paragraph [0031]) which includes the cited range. Barnes discloses corrosion inhibitor in an amount of 0.01 wt% or greater [0038], including example of 0.01% to 20% (Table in paragraph 0031). The (i) largely overlapping ranges of 0-10% compared to the cited 2-15%, and 0.01% or greater compared to the cited 0.01-4%.  Barnes and the instant invention both use the etchant for the same purpose of etching or removal in a composition together show that the full range is taught with sufficient specificity.
As to the amount of fluoride anions, Barnes discloses etchant at an amount of 0% to about 50 wt% [0031]. This ranges overlap with the cited range. In combination with dilution [0051], the amounts further encompass the cited range. Still further, Barnes discloses the composition may contain up to 97% water [0031] or up to 99% water (paragraph [0030[ or claim 11 on page 9). If the water comprises 97% or 99% water, then the amount of fluoride anions is necessarily less than 3% or less than 1%, which fairly discloses the cited range of 0.001-1% with sufficient specificity.
As to claim 1, Barnes fails to disclose a buffering system which is suitable to buffer a pH of the composition.  Wu teaches that in compositions having a pH range of 2-9, to include a buffer system [0013]-[0015]. Wu teaches that the composition may include a chelating agent and corrosion inhibitor [0013], and a fluoride and water [0010]. Wu’s composition is similar to the composition of Barnes, and thus the buffer is expected to be useful in the composition of Barnes.  Further, Wu teaches that the buffering solution control the pH value and minimize corrosion of metal (See paragraph 0011).  
It would have been further obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a buffer as cited in the composition of Barnes because Wu teaches that to do so is useful and such is expected to give the predictable result of a stable pH composition.  Further, buffering solution will minimize corrosion of metal as taught by Wu (See paragraph 0011).  

As to claims 2, Barnes discloses the at least one solubilizer (A) is of formula (I) (e.g., N-formyl morpholine (see 14 lines from the end of paragraph [0037], which reads on the elected species where R1 is -C(O)-R2 and R2 is hydrogen);  
the etchant (B) is at least one selected from the group consisting of ammonium fluoride, fluorosilicic acid, hydrogen fluoride (aka hydrofluoric acid or HF), fluoroboric acid, ammonium bifluoride, ammonium tetrafluoroborate and tetrabutylammonium tetrafluoroborate (paragraph [0036]). 
As to claim 3, Barnes discloses the at least one chelating agent (D) is selected from the group consisting of histidine (paragraph [0038)); and a surfactant (paragraph 0041).
As to claim 5, Barnes discloses 
(A) at least one solubilizer of formula (I) (e.g., N-formyl morpholine (see 14 lines from the end of paragraph [0037], which reads on the elected species where R1 is -C(O)-R2 and R2 is hydrogen);  
(B) an etchant selected from the group consisting of ammonium fluoride, fluorosilicic acid, hydrogen fluoride (aka hydrofluoric acid or HF), fluoroboric acid, ammonium bifluoride, ammonium tetrafluoroborate and tetrabutylammonium tetrafluoroborate (paragraph [0036]). 
(C) at least one corrosion inhibitor (such as benzotriazole, [0038]),
(D) at least one chelating agent [0040] include histidine, (see 7 and 14 lines from the end of paragraph [0038]); and
(G) water [0033],
Wherein the pH of the composition is about 0 to 7, preferable 0 to 5 (paragraph 0035; in addition Please see claim 1 above for the rejection of claim 5).
As to claim 16, Barnes discloses a pH of 0-7 [0035], which overlaps with the cited range with sufficient specificity because of the large overlap of pH 6.3-8 and same purpose of etching or removal.
As to claim 17, Barnes fails to discloses a buffering system is selected from the group consisting phosphate buffer comprising NaH2PO4 and Na2HPO4, a HEPES 827843-1626 170046US01buffer comprising 2-[4-(2-hydroxyethyl)piper-azin-1-yl]ethanesulfonic acid, a TRIS buffer comprising tris(hydroxymethyl)-amino-methane, an ammonium acetate buffer, and mixtures thereof of.   Wu discloses the buffering system comprises ammonium acetate buffer (paragraph [0014]).  It would have been further obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to include a buffer comprises ammonium acetate as cited in the composition of Barnes because Wu teaches that to do so is useful and such is expected to give the predictable result of a stable pH composition. Further, buffering solution will minimize corrosion of metal as taught by Wu (See paragraph 0011).
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH X TRAN whose telephone number is (571)272-1469. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BINH X. TRAN
Examiner
Art Unit 1713



/BINH X TRAN/             Primary Examiner, Art Unit 1713